PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/645,843
Filing Date: 10 Jul 2017
Appellant(s): Informatica LLC



__________________
[Amardeep S. Grewal]
(Reg. No. 62,798)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on April 8th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments:
A/ Response to Appellant’s arguments in Appeal Brief (part V) to claim rejections under 35 U.S.C. §101 as being directed to an abstract idea:
** Appellant’s arguments: Appellant argued that “1. The rejection fails to articulate a prima facie case of patent ineligibility under Step 1 of the Alice framework because the Examiner has not identified any abstract idea that the claims are directed to and that courts have identified as an abstract idea; 2. The rejection fails to articulate a prima facie case of patent ineligibility under Step 1 of the Alice framework because the Examiner fails to consider the claims as a whole when conducting the 101 analysis; 3.  The claims are not directed to an abstract idea in the mathematical concepts grouping of abstract ideas; 3. The claims are not directed to an abstract idea in the mental processes grouping of abstract ideas;  5. Claims 1-30 are directed to solving the problem of determining the data domain of a data object of unknown type and are not directed to an abstract idea; and 6. Even if claims 1-30 were considered to recite an abstract idea, the claims are not “directed to” an abstract idea because the alleged abstract idea is integrated into a practical application.” (see Appeal Brief, pages 5-14)
** Examiner’s response: According to the USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG, 84 Fed. Reg. 50 (Jan. 7, 2019)) and USPTO, October 2019 Update: Subject Matter Eligibility, Examiner respectfully submits that claims 1-30 are rejected under 35 U.S.C. 101 because the claims recite the limitations, singular or in combination, do not amount to significantly more than an abstract idea as analysis under step 1, Step 2A, Prong I, Step 2A, Prong II, and Step 2B as followings:
Regarding independent claim 1, the claim recites language of: 
“computing one or more syntactic match probabilities corresponding to one or more data domains, each syntactic match probability being based at least in part on a syntactic distance between the data object and a syntactic definition of a corresponding data domain; 
determining a plurality of characteristic probability values corresponding to each data domain in the one or more data domains, wherein each characteristic probability value corresponds to a probability of the data object having a characteristic of a corresponding data domain; 
determining a probability of the data object belonging to each of the one or more data domains based at least in part on a syntactic match probability corresponding to each data domain and the plurality of characteristic probability values corresponding to each data domain; and 
determining a data domain in the one or more data domains which corresponds to the data object based at least in part on the probability of the data object belonging to each of the one or more data domains.”

1.	Analysis under Step 2A, Prong I:
In fact, the claim limitation: “computing one or more syntactic match probabilities corresponding to one or more data domains, each syntactic match probability being based at least in part on a syntactic distance between the data object and a syntactic definition of a corresponding data domain”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships, calculations using formulas/equations but for the recitation of generic computer’s component(s) (see Appellant’s specification, pars. [0053-57], [0068-70], [0088-93], and [00100-101]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical calculations, formulas/equations, and relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part I.
Furthermore, claim 1 recites claim language of “determining a plurality of characteristic probability values …;” “determining a probability of the data object …;” and “determining a data domain …”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mental concepts performed in the mind (e.g., an observation, evaluation, judgment, option, etc.). For example, the “determining a plurality of characteristic probability values…;” “determining a probability of the data object…;” and “determining a data domain in the one or more data domains …” steps in the context of this claim encompass to user for “determining” the data of a data object using “the one or more computing devices” as generic computer’s component(s). As such if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2), Part III.
(similar analysis to independent claims 11 and 21, respectively)

2.	Analysis under Step 2A, Prong II:
The above claims recite additional elements/limitations that are not integrated the judicial exception into a practical application. For instance, independent claims 1, 11, and 21 recite additional elements of “one or more computing devices” in claim 1, “one or more processors; and one or more memories” in claim 11, and “at least one non-transitory computer-readable medium” in the claim 22 to perform the above computing and determining steps. The “one or more computing devices” in claim 1, “one or more processors; and one or more memories” in claim 11, and “at least one non-transitory computer-readable medium” in the claim 22 are generic computing components for performing generic computing functions and/or instructions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

3.	Analysis under Step 2B:
Independent claims 1, 11, and 21 do not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception that, alone or in combination, are/were not “well-understood, routine, conventional.”  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations/elements of using “one or more computing devices” in claim 1, “one or more processors; and one or more memories” in claim 11, and “at least one non-transitory computer-readable medium” in the claim 22 for performing the steps of the above indicated computing and determining probabilities and data domain as merely instructions to apply the exception using at least one of generic computer’s component(s) that are well-understood, routine, and/or conventional in the technical field. Therefore, mere instructions to apply an exception using a generic computer’s component cannot provide an inventive concept. 
For the at least above reasons, independent claims 1, 11, and 22 are not patented eligibility.
Furthermore, Examiner respectfully submits that the claims 2-10, 12-21, and 23-30 depend on independent claim 1, 11, and 22 include all the limitations of claim 1, 11, and 22; and therefore, claims 2-10, 12-21, and 23-30 recite the same abstract idea of computing and determining steps being performed using the mathematical concepts (e.g., relationships calculations, equations/formulas), and mental process(es) in human mind (e.g., observations, evaluations, judgments, and opinions) under the analysis must therefore proceed to Step 2A, Prong II and Step 2B as well as followings:
Dependent claim 2: the claim recites additional steps of “determining one or more ratios of syntactic variations…”, “determining one or more contextual coefficients…”, and “determining one or more quality coefficient…” which is/are not integrated the judicial exception into a practical application. The steps of “determining…”, “determining…”, and “determining…”, as drafted, are mental processes. If the claim, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The claim does not include additional element(s) that is/are integrated the judicial exception into a practical application. As indicated above, the claim recites limitations that are insufficient to amount significantly more than abstract idea because the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Dependent claim 3: the claim recites limitations of “wherein the one or more contextual factors comprise one or more of: metadata associated with the data object or a characteristic of a data store associated with the data object” which are not integrated the judicial exception into practical application. In fact, the claim further defines the contextual factors comprise the metadata. Therefore, the claim does not amount to significantly more than the abstract idea.
The claim does not include additional limitations/element(s) that are insufficient to amount significantly more than abstract idea because the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Dependent claims 4-5: the claims recite limitations of “a product of the ratio of syntactic variations corresponding to each data domain, the contextual coefficient corresponding to each data domain, the quality coefficient corresponding to each data domain, the divergence factor corresponding to each data domain, and the plurality of characteristic probability values corresponding to each data domain”, “one or more alphabets and a positional map and wherein each position in the positional map corresponds to an alphabet in the one or more alphabets” which represent further definition to the probability of the data object and as such are not integrated the judicial exception into practical application. 
The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As indicated above, the claim recites limitations that are insufficient to amount significantly more than abstract idea because the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Dependent claim 6: the claim recites further additional limitations of “initializing the syntactic distance to zero; incrementing the syntactic distance by one for every character in the data object which does not occur in an alphabet corresponding to a position of the character in the positional map; and incrementing the syntactic distance by a length differential between a length of the data object and a length of the positional map,” which are not integrated into a practical application.  These additional limitations further define the syntactic definition corresponding to the each data domain and as such are not integrated the judicial exception into practical application. 
The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As indicated above, the claim recites limitations that are insufficient to amount significantly more than abstract idea because the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Dependent claim 7: the claim recites further limitation of “computing at least one metric of data quality for at least one data domain in the one or more data domains based at least in part on a plurality of probabilities of the plurality of data objects belonging to the at least one data domain,” is not integrated into a practical application because the limitation “computing…” falls into a “Mathematical Concepts” in groupings of abstract ideas.
The claim does not include additional element(s) that is/are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of determining steps as set forth above 2A, Prong II.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. This step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
Dependent claim 8: the claim recites further limitations of “computing a standard deviation of a plurality of probabilities of the plurality of data objects belonging to the at least one data domain in the one or more data domains;” “computing a t value based at least in part on the standard deviation and a mean probability of the plurality of probabilities;” These steps fall into a “Mathematical Concepts” in groupings of abstract ideas.  Next, the limitations of “determining a degree of correlation between the plurality of data objects and the data domain based at least in part on a t-distribution and the t value;” “determining at least one metric of data quality for at the least one data domain based at least in part on the degree of correlation;” fall into a “Mental Processes” in groupings of abstract ideas.  These steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application.  This step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
Dependent claim 9: the claim recites limitations of “computing a first plurality of metrics of data quality for the first plurality of data domains;” and “computing a second plurality of metrics of data quality for the second plurality of data domain”.  These limitations represent a further computing/calculating the metrics of data for performing the computing and determining steps as indicated above to claim 1.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mathematic Concepts” in groupings of abstract idea.  
The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As indicated above, the claim recites limitations that are insufficient to amount significantly more than abstract idea because the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Dependent claim 10: the claim recites the limitation of “determining a similarity between the first plurality of data domains and the second plurality of data domains based at least in part on the first plurality of metrics of data quality and the second plurality of metrics of data quality” which represents a further mental process.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas.  
The claims do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As indicated above, the claim recites limitations that are insufficient to amount significantly more than abstract idea because the additional limitations/elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Regarding claims 12-20 and 22-30, the claims are essentially the same or at least similar recitation as claims 2-10 except that they set forth the claimed invention as an apparatus and medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-10
For at least above reasons, claims 1-30 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.


B/ Response to Appellant’s arguments in Appeal Brief (part V) to claim rejections under 35 U.S.C. §102 and/or §103:
	** Appellant’s argument:  Appellant argued that “Huelsbergen does not disclose or suggest for each data object in one or more data objects, computing “one or more syntactic match probabilities corresponding to one or more data domains.” (Appeal Brief, page 21)
	** Examiner’s response:  in view of the Appellant’s specification, the “data domain” is defined/disclosed in pars. [0024]: “...a certain class (“data domain”)...”, and [0030] “...a data domain refers to a data type which optionally can have associated constraints. Data domain can also include object classes... Examples of data domain in databases can include a Social Security Number domain, an address domain, a name domain, etc.”, see further in Fig. 3, and [0031]).  
Hence, Examiner respectfully submits that Huelsbergen technically teaches the syntactic matching (par. [0027]: “syntactic similarities”, and par. [0042], e.g., “syntactic comparisons”), computing probability/probabilities (Fig. 6 at element 602 – “…to compute probability for each category”, wherein the category is interpreted as domain as broadest reasonable interpretation (see MPEP 2111); Fig. 7 at element 706, e.g., “compute probability for inclusion of message in category…”, wherein the message is interpreted as object and category is interpreted as the domain, see further in Figs. 3A-3B for common domain as represented in elements 302, 304, 306, 308, e.g., House Rentals, Vacation Site Advertisement, collector items-lampshades, Digitized Songs, and par. [0044] in particular “At step 706, the overall probability for inclusion of the message in the category is computed as follows…”).  Therefore, Huelsbergen teaches, expressly suggests “compute” probability for each category (Fig. 6, element 602), and further “compute” probability index tokens (Fig. 7, element 704, and par. [0043]), and “compute” probability for inclusion of message=object in the category=domain (Fig. 7, element 706).  For these reasons, Huelsbergen teaches the “computing a syntactic match probability corresponding to a data domain”.

** Appellant’s argument:  Appellant argued that “Huelsbergen does not disclose or suggest for the limitation of “each syntactic match probability being based at least in part on a syntactic distance between the data object and a syntactic definition of a corresponding data domain.”” (Appeal Brief, page 24)
** Examiner’s response:  Huelsbergen teaches compare probability
values of the object, e.g., message, to the highest probability category (Fig. 6 at elements 608 and 610: compare probability value to assign message=object to highest probability category=domain; and pars. [0026-27], e.g., “an analysis of syntactic similarities” implies the syntactic distance between the message/object and definition of a corresponding category/domain, see par. [0041]; and pars. [0032 and 35] “a distance metric known as a token distance metric” wherein the token=character string as attributes as labeling for corresponding category/domain and/or “corpus 128” (par. [0036]), “using the token distance metric” between data message and syntactic definition of corresponding data type, class/category see in Figs. 3A-3B which is assigned to the highest probability category, wherein the “a token may be defined as three consecutive characters...” is interpreted as the syntactic definition corresponding to category/domain, and wherein the “similarities” and “differences” are interpreted as the distance(s) as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation). Therefore, Huelsbergen teaches, or expressly suggests the argued limitation “each syntactic match probability being based at least in part on a syntactic distance between the data object and a syntactic definition of a corresponding data domain.”

	** Appellant’s argument: Appellant argued that “Huelsbergen does not disclose or suggest the limitation of determining “a plurality of characteristic probability values corresponding to each data domain in the one or more data domains, wherein each characteristic probability value corresponds to a probability of the data object having a characteristic of a corresponding data domain”” (Appeal Brief, page 29)
** Examiner’s response: Huelsbergen teaches, or discloses “syntactic characteristics” of the messages making up the category (par. [0004]), wherein the characteristics herein is tokens and character string for each defined category  (par. [0041]).  Furthermore, as explained above, Huelsbergen teaches not only “compute” probability of index token (Fig. 7, element 704; par. [0043]), but also “compute” probability of message as data object (Fig. 7, element 706), and “compute” probability of each of categories (Fig. 6, element 602; and par. [0044]).  
Therefore, in comparison to the Appellant’s Fig. 8 at box 800, 801, and 802 (Appeal Brief, page 30), the comparison of syntactic similarities based on the computed probability values of the character strings/tokens corresponds to the computed probability of data message/object having strings/tokens as labeling of the corresponding data category/domain of Huelsbergen should be matched to the claim limitation “[e]ach characteristic probability value corresponds to a probability of the data object having a characteristic of a corresponding data domain” as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation.

** Appellant’s argument: Appellant argued that “Huelsbergen does not disclose or suggest the limitation of determining “a probability of the data object belonging to each of the one or more data domains based at least in part on a syntactic match probability corresponding to each data domain and the plurality of characteristic probability values corresponding to each data domain” recited in independent claims 1, 11, and 21” (Appeal Brief, page 32)
** Examiner response: Huelsbergen teaches or expressly suggests the computed probability for inclusion of message, which is interpreted as the data object, belonging in the particular category, which is interpreted as domains (Fig. 7 at element 706; and par. [0004] “…Messages from the initial set of seed messages are assigned to the categories as the categories are created.  According to one aspect of the invention, new messages are assigned to each category based on a computation of probability of proper assignment of the new message to the category, …”).  Thus, by assign message/object belonging to each of categories/domains (see Figs. 3A-3B) based on the computed=determining probability of message of Huelsbergen should be matched to the determining a probability of the data object of the domain(s).  Huelsbergen teaches the match highest probability of category (Fig. 6, elements 602-604) and the probability of the index token in a message (Fig. 7 at elements 704 and 706; and pars. [0042], “… syntactic comparison…”, and  [0044]: “…At step 706, the overall probability for inclusion of the message in the category is computed…”).  Hence, Huelsbergen teaches/discloses or expressly suggests the argued limitation determining “a probability of the data object belonging to each of the one or more data domains based at least in part on a syntactic match probability corresponding to each data domain and the plurality of characteristic probability values corresponding to each data domain” as recited in claim 1, 11, and 21, respectively.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Jessica N Le/Examiner, Art Unit 2169        

                                                                                                                                                                                                Conferees:

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159     
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.